Citation Nr: 1745374	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for onychomycosis with eczematous dermatitis prior to April 10, 2012, and in excess of 60 percent disabling, thereafter.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel

	(CONTINUED ON NEXT PAGE)



INTRODUCTION

The Veteran had honorable active duty service with the United States Army from March 1979 to May 1982 and from September 1990 to March 1991.  The latter period of service includes time in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 and an August 2016 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the December 2007 rating decision, the Veteran was granted service connection for onychomycosis.  An initial evaluation of 0 percent (non-compensable) was assigned, effective as of December 4, 2006.  

In June 2015, the Board remanded the claim to provide the Veteran with a new VA examination to assess the current severity of his service-connected onychomycosis and to obtain any outstanding treatment records.  In accordance with the aforementioned, the Veteran underwent a VA examination in December 2015 and a subsequent examination in July 2016.  In June 2016, the Veteran submitted a VA Form 21-4138 Statement in Support of claim that indicated there were no outstanding treatment records from private medical providers.  

The issue has now returned to the Board for appellate consideration.

The Board notes that RO, pursuant to August 2016 rating decision, re-characterized the issue of entitlement to an initial compensable evaluation for onychomycosis to one of entitlement to an initial compensable evaluation for onychomycosis with eczematous dermatitis.  The issue has been restated accordingly above.


FINDINGS OF FACT

1.  Prior to April 10, 2012, the Veteran's skin disability was manifested by onychomycosis with eczematous dermatitis covering at least 5 percent, but less than 20 percent, of the 10 entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

2.  From April 10, 2012, forward, the Veteran's skin disability has been manifested by onychomycosis with eczematous dermatitis covering no more than 40 percent of the entire body or no more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for onychomycosis with eczematous dermatitis have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, Diagnostic Code (DC) 7806 (2017).

2.  The criteria for an evaluation in excess of 60 percent disabling for onychomycosis with eczematous dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has substantially complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the June 2016 BVA remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board will proceed to adjudicate this case.

	(CONTINUED ON NEXT PAGE)


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

Analysis

In this case, the Veteran's onychomycosis with eczematous dermatitis is currently evaluated at 0 percent disabling prior to April 10, 2012, and at 60 percent disabling thereafter under DCs 38 C.F.R. § 4.118, DC 7813 and 7806.  

Under DC 7806, a 10 percent rating is assigned if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Additionally, in Johnson v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) held that DC 7806 draws a clear distinction between "systemic therapy" and "topical therapy," such that a veteran who requires at least some form of "systemic therapy" receives a rating of 10 percent or higher, but one who requires "no more than topical therapy" receives a rating of 0 percent.  862 F.3d 1351, HN2, HN3 (July 2017).  Systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  Id.  Thus, use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id.

Under DC 7806, a 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or affecting 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  Id.

DC 7806 also provides for alternate rating on the basis of disfigurement of the head, face, or neck under DC 7800, or scars under DC 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Stated another way, the Veteran's skin disability may be rated under DCs 7800-7805 if the rating criteria under those codes warrant a higher rating than a rating using the schedular criteria of DC 7806.

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, DC 7800 are as follows: a scar five or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 38 C.F.R. § 4.118, DC 7800 (2017).

A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling. A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. Id.  

Under DC 7801 scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches and a 30 percent evaluation for an area or areas exceeding 72 square inches. Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25 . Id.  A deep scar is one associated with underlying soft tissue damage. Note (2).

Under DC 7802 scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating for an area or areas of 144 square inches or greater. A ten percent rating is the highest rating available under DC 7802. Scars that are in widely separated areas are separately rated and combined in accordance with § 4.25. Note (1). A superficial scar is one not associated with underlying soft tissue damage. Note (2).

Under DC 7803, superficial and unstable scars are assigned a 10 percent rating. A ten percent rating is the highest rating available under DC 7893. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (1). A superficial scar is one not associated with underlying soft tissue damage. Note (2).

Under DC 7804, scars that are superficial and painful on examination are assigned 10 percent rating. A ten percent rating is the highest rating available under DC 7804. A superficial scar as one not associated with underlying soft tissue damage. Note (1). 

Other scars are rated on limitation of function of the affected part. 38 C.F.R. § 4.118, DC 7805 (2017).

Based on the evidence discussed further below, the Board finds that an initial evaluation of 10 percent is warranted for the Veteran's service-connected onychomycosis with eczematous dermatitis prior to April 10, 2012.  The Board also finds that an evaluation in excess of 60 percent disabling is not warranted thereafter as the evidence fails to show clinically observable worsening.

Review of the evidence indicates that the Veteran has undergone numerous VA examinations.  

In a September 2007 VA examination, the Veteran's condition was described as athlete's foot with notable symptoms including itching, redness, and peeling across the front and top of the foot.  During the evaluation, the Veteran reported wearing leather boots while working as a food service specialist in-service.  He also indicated in-service treatment for his foot condition, which became worse whenever he discontinued use of the prescribed treatments include a topical cream, foot powder, and a topical spray.  Following the clinical evaluation, the examiner noted that the Veteran's condition impacted greater than 5% but less than 20% of the total body and that constant topical treatment had been prescribed for the previous 12 months (including powders & sprays).  Although the examiner indicated that there was no evidence of rashes; hyperplasia or keratosis, redness, or open lesions on the feet at the time of the examination, mild dryness was present and evidence of mycotic great toenails with ungenial debris was noted.

Following a VA examination in December 2015, the examiner indicated that the Veteran's service-connected onychomycosis had improved and noted only mild involvement of bilateral great toes. The examiner also reported, however, a recurrence of a tinea-like rash on the Veteran's right foot as well as in-between his toes and diagnosed the condition as eczematous dermatitis.  The condition was not deemed distinguishable from the Veteran's skin disorder reported in-service.

In a July 2016 VA examination, the examiner stated a review of the Veteran's STRs revealed that the Veteran's complaints of foot rashes in-service are identical to his current complaints of symptoms.  It was also noted that the Veteran has been receiving ongoing treatment since 1990.  At the time of the initial complaints, the examiner states that the rashes were attributed to tinea; however, the condition is currently diagnosed as eczematous dermatitis.  Based upon this analysis, the examiner opined that the Veteran's onychomycosis with eczematous dermatitis existed in-service. Current treatment over the past 12 months was identified as topical corticosteroids of betamethasone ointment used for your eczematous dermatitis and triamcinolone cream used for your onychomycosis and eczematous dermatitis.

The board also notes that a review of the VA treatment records, dated March 8, 1999, to June 8, 2016, shows that the Veteran was prescribed betamethasone ointment on or about April 2012, and in November 2, 2015, triamcinolone cream was prescribed.  The treatment records also show active use of at least one of the aforementioned medications from April 2012 to May 2016.

In a September 2017 Appellate Brief, the Veteran's representative notes that the VA examiner in September 2007 indicated that the Veteran's condition impacted greater than 5 percent ,but less than 20 percent, of the body and that a topical treatment (hydrocortisone 2 percent) was required.

The Board finds the aforementioned argument persuasive.  Review of the evidence indicates that the Veteran has used intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs throughout the period on appeal. VA treatment records report numerous prescriptions of topical corticosteroids including hydrocortisone 2%, betamethasone ointment, and triamcinolone cream.  In contrast, however, the evidence fails to show a worsening of symptoms so as to warrant an evaluation in excess of 60 percent at any point during the pendency of this appeal.  In fact, the VA examiner noted an improvement in the Veteran's condition in the December 2015.  Further, the Board notes that the Veteran's condition is currently assigned the highest rating available under the relevant diagnostic code. 

While the Board acknowledges that the Veteran is competent to report on observable symptoms, he is not competent to identify the severity of his disability of the skin or assign the appropriate rating under the diagnostic code.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).   In this case, the record reflects competent evidence concerning the nature and extent of the Veteran's skin disability provided by the medical personnel who examined the Veteran and have rendered pertinent opinions with supporting rationales. The medical findings (as provided in the examination reports) directly address the criteria under which the Veteran's disability has been evaluated.  Therefore, the Board accords more probative weight to the medical opinions of records.

Resolving all reasonable doubt in favor of the Veteran, the Board finds a 10 percent evaluation for onychomycosis with eczematous dermatitis, prior to April 10, 2012, is warranted.  See 38 U.S.C. § 5107(b).  Therefore, claim is granted.

The Board also finds that the preponderance of the evidence is against the claim for an evaluation in excess of 60 percent disabling, from April 10, 2012, for onychomycosis with eczematous dermatitis.  Therefore, the claim is denied. 




ORDER

An initial evaluation of 10 percent disabling for onychomycosis with eczematous dermatitis prior to April 10, 2012, is granted.

An evaluation in excess of 60 percent disabling for onychomycosis with eczematous dermatitis from April 10, 2012, is denied.



____________________________________________
B MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


